Mr. Justice Thomas delivered the opinion of the court: This is a claim for a refund of excess privilege tax on insurance premiums paid by mistake to the Department of Trade and Commerce of the State of Illinois. Claimant is a corporation incorporated under the laws of Massachusetts for the purpose of issuing life insurance, and is licensed to do business in Illinois. The Metropolitan Life Insurance Company ©f New York is a corporation incorporated under the laws of the State of New York for the purpose of issuing con- ■ tracts for life insurance, and is also licensed to do1 business in Illinois. ' A portion of the insurance written in Illinois by claimant was re-insured in the Metropolitan Life Insurance Company, this reinsurance being legal under the provisions of Chapter 73, revised statute of Illinois. The amount of premiums collected on the insurance that was reinsured in the Metropolitan Life Insurance Company was $93,597.38. On May 25, 1925, claimant paid a 2% tax on this sum, said tax amounting to $1,871.95. On June 22, 1925, the Metropolitan Life Insurance Company also paid a 2% tax on this same amount and for the same premiums. It thus appears that a double tax has been collected by the State from the claimant and the Metropolitan Life Insurance Company, and that the State has received $1,871.95 more than is due it. The Metropolitan Life Insurance Company has filed a disclaimer in favor of claimant, .and the Attorney General on behalf of the State has filed a written consent to an award in favor of claimant for that amount. We, accordingly, award claimant the sum of $1,871.95, together with interest thereon at 3% per annum from May 25, 1925, until paid.